DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending in the present application, with claims 1, 12 and 19 being independent.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03 December 2020 and 12 May 2021 has been considered by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: Claim 4 recites that the prism comprises a reserved region in which the 3D content is not capable of being displayed. However, the disclosure appears in paragraph 38 sets forth that the “upper region 210 is reserved for the display of menus (such as toolbars) and/or other types of content items that are dynamically repositioned as the user moves around. Thus, other types of content, such as the model 202, any annotations added by the user, and other types of user-created content, cannot be located in the upper region 210 in the illustrated embodiment.” Reserving a region for toolbars/menus and not displaying/locating user-generated content in the reserved region, is not the same as the region not be capable of displaying 3D content/the 3D content not being displayable in the reserved region.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein the prism comprises a reserved region in which the 3D content is not capable of being displayed, and wherein the process comprises displaying the content item on the first and second surfaces in the reserved region.” It is not immediately clear when taken on its own or interpreted in light of the disclosure a) if the reserved region is only capable of displaying 2D content (such as a 2D menu/toolbar) or only displays 2D content and b) if there is special optics/processing such that to make a region of the prism not capable of displaying the 3D content (as opposed to not displaying the 3D content in the reserved region). The examiner respectfully requests the applicant clarify the scope of the aforementioned limitation. For the purposes of further examination, the examiner is interpreting the claim along the lines of figs. 2-5 and the paragraphs associated with said figures.
Claim 17 recites substantially similar content as to that of claim 4 and is also rejected under using substantially similar rationale as to that which was set forth with respect to claim 4.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 9, 12-14, 16, and 20is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tate-Gans et al. (US PG Publication 2019/0197785).
Regarding claim 1, Tate-Gans teaches a computerized process performed under control of program instructions executed by one or more hardware processors of a mixed reality system (see for instance, fig 1 and paragraph 57), the process comprising: 
displaying to a user, on display of a headset worn by the user (Fig. 1 shows an example user physical environment and system architecture for managing and displaying virtual content in a mixed reality system, see paragraph 57 and fig. 1. The representative environment includes a user’s landscape as viewed by a user through an head-mounted system, see paragraph 57 and fig. 1), three-dimensional (3D) content that is contained within a prism (A bounded volume/3D window/Prism may be a rectangular, cubic, cylindrical, or any other shape volume of space that may be positioned and orientated in space, see for instance, paragraph 59. The Universe encloses virtual content from applications in objects called prisms, see for instance, paragraph 61. The Universe operates using a Prism for 2D and/or 3D content, see for instance, paragraphs 60 and 62. The user’s landscape is a 3D view of the world, see paragraph 57), the prism having multiple surfaces that define a volume in which the 3D content is displayed (A bounded volume/3D window/Prism may be a rectangular, cubic, cylindrical, or any other shape volume of space that may be positioned and orientated in space, see for instance, paragraph 59. The prism allows the mixed reality system to wrap control relating to, for example, content locations, 3D window behavior, and/or menu structures around the display of 3D content, see for instance, paragraph 62. Fig. 3 shows an example bounding volume/Prism…application content is presented to a user inside on or more bounding volumes called prisms, see for instance, paragraphs 113 and 114 and fig. 3); 
displaying, on a first surface of the prism, a content item that provides functionality for the user to interact with the 3D content (See for instance, figs.1 and 3. Applications may ; 
sensing movement of the user relative to the prism (The Prisms may be anchored/attached/pinned to various objects within a user’s landscape, including snapping or anchoring to another Prism, see paragraph 73. A Prism may be anchored to a user’s body, such that as the user’s body moves the Prism moves relative to the movement of the user’s body, see for instance, paragraph 73. A body-centric content may be application content such as planes, meshes, etc., that follow the user and remain positionally consistent with the user…a small dialog box that follows the user around but exists relative to the user’s spine rather than the landscape, see for instance, paragraph 73. Option to Billboard movement – certain objects make sense to billboard towards the user during a movement sequence to encourage legibility and less management, see for instance, paragraph 120. For example, certain content displayed on a planar surface may be positioned at a specific location and/or relative to an object, but their orientation is automatically computed so that the content displayed on the planar surface always faces the direction of the user viewing the content displayed on the planar surface…other optional body dynamics behaviors could be added to this as well, see paragraph 120. The Prism may be associated to (1) a fixed location in space in the user's landscape, (2) a physical object within the user's landscape, (3) a virtual object displayed within the user's landscape, or ( 4) a fixed distance relative to a particular object (e.g., the user's body or body part, also hereinafter referred to a body-centric anchor), based on either a user's input or a default anchoring rule that may apply to the particular application or Prism, see for instance, paragraph 172. The body-centric anchor may ; and 
in response to the sensed movement, repositioning the content item to a second surface of the prism (A Prism may be anchored to a user’s body, such that as the user’s body moves the Prism moves relative to the movement of the user’s body, see for instance, paragraph 73. A body-centric content may be application content such as planes, meshes, etc., that follow the user and remain positionally consistent with the user…a small dialog box that follows the user around but exists relative to the user’s spine rather than the landscape, see for instance, paragraph 73. Option to Billboard movement – certain objects make sense to billboard towards the user during a movement sequence to encourage legibility and less management, see for instance, paragraph 120. The Prism may be associated to (1) a fixed location in space in the user's landscape, (2) a physical object within the user's landscape, (3) a virtual object displayed within the user's landscape, or ( 4) a fixed distance relative to a particular object (e.g., the user's body or body part, also hereinafter referred to a body-centric anchor), based on either a user's input or a default anchoring rule that may apply to the particular application or Prism, see for instance, paragraph 172. The body-centric anchor may be relative to the user's body parts (e.g., body fixed), or a head/view position (e.g., head fixed), see for instance, paragraph 172). 
Regarding claim 2, Tate-Gans teaches the process of claim 1 and further teaches wherein the sensed movement comprises a change in a location of the user (see for instance, paragraphs 120, 172, and 174. A body-centric content may be application content such as planes, meshes, etc., that follow the user and remain positionally consistent with the user…a small dialog box that follows the user around but exists relative to the user’s spine rather than the landscape, see for instance, paragraph 73. Option to Billboard movement – certain objects make sense to billboard towards the user during a movement sequence to encourage legibility and less management, see for instance, paragraph 120. For example, certain content displayed on a planar surface may be positioned at a specific location and/or relative to an object, but their 
Regarding claim 3, Tate-Gans teaches the process of claim 1 and further teaches wherein the sensed movement comprises a change in a head pose of the user, and the content item is repositioned to remain in a field of view of the user (see for instance, paragraphs 172, 174, 178, and 180. The Prism may be associated to (1) a fixed location in space in the user's landscape, (2) a physical object within the user's landscape, (3) a virtual object displayed within the user's landscape, or ( 4) a fixed distance relative to a particular object (e.g., the user's body or body part, also hereinafter referred to a body-centric anchor), based on either a user's input or a default anchoring rule that may apply to the particular application or Prism, see for instance, paragraph 172. The body-centric anchor may be relative to the user's body parts (e.g., body fixed), or a head/view position (e.g., head fixed), see for instance, paragraph 172). 
Regarding claim 5, Tate-Gans teaches the process of claim 1 and further teaches wherein the first and second surfaces are vertical surfaces that are perpendicular to each other (see for instance, paragraphs 59, 73, 120, 172, 174, and 180 and figs. 1 and 3. A bounded volume/3D window/Prism may be a rectangular, cubic, cylindrical, or any other shape volume of space that may be positioned and orientated in space, see for instance, paragraph 59. A Prism may be anchored to a user’s body, such that as the user’s body moves the Prism moves relative 
Regarding claim 6, Tate-Gans teaches the process of claim 5 and further teaches wherein repositioning the content item comprises rotating the content item by 90 degrees (see for instance, paragraphs 73, 120, and 172 and figs. 1 and 3. A body-centric content may be application content such as planes, meshes, etc., that follow the user and remain positionally consistent with the user…a small dialog box that follows the user around but exists relative to the user’s spine rather than the landscape, see for instance, paragraph 73. The Prism may be associated to (1) a fixed location in space in the user's landscape, (2) a physical object within the user's landscape, (3) a virtual object displayed within the user's landscape, or (4) a fixed distance relative to a particular object (e.g., the user's body or body part, also hereinafter referred to a body-centric anchor), based on either a user's input or a default anchoring rule that may apply to the particular application or Prism, see for instance, paragraph 172. The body-centric anchor may be relative to the user's body parts (e.g., body fixed), or a head/view position (e.g., head fixed), 
Regarding claim 9, Tate-Gans teaches the process of claim 1 and further teaches wherein the content item is a toolbar having icons that are selectable by the user (see for instance, paragraphs 95, 96, 105, 107, and 109. The Secondary UI volume 220 provides the space/volume to display graphical user interface icons such as close/remove, share, follow, screenshot, etc. for the user to interact with and manage the Prism, see for instance, paragraph 95. Display a carousel of application menu option icons when a specific user interaction is detected, see for instance, paragraph 96. When the user is in the Launcher menu, the status bar is condensed to glanceable icons, see for instance, paragraph 109.). 
Regarding claim 12, Tates-Gan teaches a mixed reality system, comprising: a head-mountable display configured to be worn by a user (Fig. 1 shows an example user physical environment and system architecture for managing and displaying virtual content in a mixed reality system, see paragraph 57 and fig. 1. The representative environment includes a user’s landscape as viewed by a user through an head-mounted system, see paragraph 57 and fig. 1); 
one or more sensors configured to sense movement of the user (see for instance, paragraph 83. The user-sensing system may include one or more sensors operable to detect certain features, characteristics, information related to the user wearing the head-mounted system, see for instance, paragraph 83. The mixed-reality system can identify the location of the ; and 
a computing system comprising one or more processors, the computing system programmed with executable instructions to display, on the head-mountable display (Fig. 1 shows an example user physical environment and system architecture for managing and displaying virtual content in a mixed reality system, see paragraph 57 and fig. 1. The representative environment includes a user’s landscape as viewed by a user through an head-mounted system, see paragraph 57 and fig. 1), three-dimensional (3D) content that is contained within a prism, the prism having surfaces that define a bounded volume (A bounded volume/3D window/Prism may be a rectangular, cubic, cylindrical, or any other shape volume of space that may be positioned and orientated in space, see for instance, paragraph 59. The Universe encloses virtual content from applications in objects called prisms, see for instance, paragraph 61. The Universe operates using a Prism for 2D and/or 3D content, see for instance, paragraphs 60 and 62. The user’s landscape is a 3D view of the world, see paragraph 57. The prism allows the mixed reality system to wrap control relating to, for example, content locations, 3D window behavior, and/or menu structures around the display of 3D content, see for instance, paragraph 62. Fig. 3 shows an example bounding volume/Prism…application content is presented to a user inside on or more bounding volumes called prisms, see for instance, paragraphs 113 and 114 and fig. 3), the prism having a fixed location in a real-world environment of the user (The Prisms may be anchored/attached/pinned to various objects within a user’s landscape, including snapping or anchoring to another Prism, see paragraph 73. The Prism may be associated to (1) a fixed location in space in the user's landscape, (2) a physical object within the user's landscape, (3) a virtual object displayed within the user's landscape, or ( 4) a fixed distance relative to a particular object (e.g., the user's body or body part, also hereinafter referred to a body-centric anchor), based on either a user's input or a default anchoring rule that may apply to the particular application or Prism, see for instance, paragraph 172. The body-centric ; 
wherein the computing system is configured to display a content item on a first surface of the prism (See for instance, figs. 1 and 3. Applications may render 2D and/or 3D content within the Prism using relative placement algorithms and/or arbitrary transforms, see for instance, paragraph 115. Some Prisms comprise Secondary UI volume 330 for providing users with additional Prism management options, in addition other types of Prisms such as a Launcher menu prisms may be utilized, see for instance, paragraph 116), and to maintain the content item accessible to the user by repositioning the content item to a second surface of the prism in response to sensed movement of the user relative to the prism (The Prisms may be anchored/attached/pinned to various objects within a user’s landscape, including snapping or anchoring to another Prism, see paragraph 73. A body-centric content may be application content such as planes, meshes, etc., that follow the user and remain positionally consistent with the user…a small dialog box that follows the user around but exists relative to the user’s spine rather than the landscape, see for instance, paragraph 73. Option to Billboard movement – certain objects make sense to billboard towards the user during a movement sequence to encourage legibility and less management, see for instance, paragraph 120. For example, certain content displayed on a planar surface may be positioned at a specific location and/or relative to an object, but their orientation is automatically computed so that the content displayed on the planar surface always faces the direction of the user viewing the content displayed on the planar surface…other optional body dynamics behaviors could be added to this as well, see paragraph 120. The Prism may be associated to (1) a fixed location in space in the user's landscape, (2) a physical object within the user's landscape, (3) a virtual object displayed within the user's landscape, or ( 4) a fixed distance relative to a particular object (e.g., the user's body or body part, also hereinafter referred to a body-centric anchor), based on either a user's input or a default anchoring rule that may apply to the particular application or Prism, see for instance, paragraph 172. The body-centric 
Regarding claim 13, Tate-Gans teaches the mixed reality system of claim 12 and further teaches wherein the content item is an interactive menu (see for instance, paragraphs 95, 96, 105, 107, and 109. The Secondary UI volume 220 provides the space/volume to display graphical user interface icons such as close/remove, share, follow, screenshot, etc. for the user to interact with and manage the Prism, see for instance, paragraph 95.). 
Regarding claim 14, Tate-Gans teaches the mixed reality system of claim 12 and further teaches wherein the sensed movement comprises a change in a location of the user relative to the prism (see for instance, paragraphs 120, 172, and 174. Option to Billboard movement – certain objects make sense to billboard towards the user during a movement sequence to encourage legibility and less management, see for instance, paragraph 120. The Prism may be associated to (1) a fixed location in space in the user's landscape, (2) a physical object within the user's landscape, (3) a virtual object displayed within the user's landscape, or ( 4) a fixed distance relative to a particular object (e.g., the user's body or body part, also hereinafter referred to a body-centric anchor), based on either a user's input or a default anchoring rule that may apply to the particular application or Prism, see for instance, paragraph 172. The body-centric anchor may be relative to the user's body parts (e.g., body fixed), or a head/view position (e.g., head fixed), see for instance, paragraph 172. User head-movement and position may be determined, see for instance, paragraph 172. The mixed-reality system can identify the location of the user and establishes a head pose to determine the location and/or orientation of the user…head-mounted system may include GPS, see for instance, paragraph 157 and fig. 6. ). 
Regarding claim 16, Tate-Gans teaches the mixed reality system of claim 12 and further teaches wherein the sensed movement comprises a change in a pose of the user (see for instance, paragraphs 172, 178, and 184. The head pose of the user may modify the state of a Prism because the head pose of the user helps to define the user's field of view, which ultimately 
Regarding claim 20, Tate-Gans teaches a non-transitory computer storage comprising one or more storage devices, the non-transitory computer storage storing executable program instructions that direct a mixed reality system to perform a process (see for instance, figs. 1 and 17 and paragraph 57 and 349-353) that comprises: 
displaying to a user, on display of a headset worn by the user (Fig. 1 shows an example user physical environment and system architecture for managing and displaying virtual content in a mixed reality system, see paragraph 57 and fig. 1. The representative environment includes a user’s landscape as viewed by a user through an head-mounted system, see paragraph 57 and fig. 1), three-dimensional (3D) content that is contained within a prism (A bounded volume/3D window/Prism may be a rectangular, cubic, cylindrical, or any other shape volume of space that may be positioned and orientated in space, see for instance, paragraph 59. The Universe encloses virtual content from applications in objects called prisms, see for instance, paragraph 61. The Universe operates using a Prism for 2D and/or 3D content, see for instance, paragraphs 60 and 62. The user’s landscape is a 3D view of the world, see paragraph 57), the prism having multiple surfaces that define a volume in which the 3D content is displayed (A bounded volume/3D window/Prism may be a rectangular, cubic, cylindrical, or any other shape volume of space that may be positioned and orientated in space, see for instance, paragraph 59. The prism allows the mixed reality system to wrap control relating to, for example, content locations, 3D window behavior, and/or menu structures around the display of 3D content, see for ; 
displaying, on a first surface of the prism, a content item that provides functionality for the user to interact with the 3D content (See for instance, figs.1 and 3. Applications may render 2D and/or 3D content within the Prism using relative placement algorithms and/or arbitrary transforms, see for instance, paragraph 115. Some Prisms comprise Secondary UI volume 330 for providing users with additional Prism management options, in addition other types of Prisms such as a Launcher menu prisms may be utilized, see for instance, paragraph 116. The Secondary UI volume 220 provides the space/volume to display graphical user interface icons such as close/remove, share, follow, screenshot, etc. for the user to interact with and manage the Prism, see for instance, paragraph 95); 
detecting movement of the user relative to the prism (The Prisms may be anchored/attached/pinned to various objects within a user’s landscape, including snapping or anchoring to another Prism, see paragraph 73. A Prism may be anchored to a user’s body, such that as the user’s body moves the Prism moves relative to the movement of the user’s body, see for instance, paragraph 73. A body-centric content may be application content such as planes, meshes, etc., that follow the user and remain positionally consistent with the user…a small dialog box that follows the user around but exists relative to the user’s spine rather than the landscape, see for instance, paragraph 73. Option to Billboard movement – certain objects make sense to billboard towards the user during a movement sequence to encourage legibility and less management, see for instance, paragraph 120. The Prism may be associated to (1) a fixed location in space in the user's landscape, (2) a physical object within the user's landscape, (3) a virtual object displayed within the user's landscape, or ( 4) a fixed distance relative to a particular object (e.g., the user's body or body part, also hereinafter referred to a body-centric anchor), based on either a user's input or a default anchoring rule that may apply to the particular ; and 
in response to the detected movement, repositioning the content item to a second surface of the prism such that the content item remains in a field of view of the user (A Prism may be anchored to a user’s body, such that as the user’s body moves the Prism moves relative to the movement of the user’s body, see for instance, paragraph 73. A body-centric content may be application content such as planes, meshes, etc., that follow the user and remain positionally consistent with the user…a small dialog box that follows the user around but exists relative to the user’s spine rather than the landscape, see for instance, paragraph 73. Option to Billboard movement – certain objects make sense to billboard towards the user during a movement sequence to encourage legibility and less management, see for instance, paragraph 120. For example, certain content displayed on a planar surface may be positioned at a specific location and/or relative to an object, but their orientation is automatically computed so that the content displayed on the planar surface always faces the direction of the user viewing the content displayed on the planar surface…other optional body dynamics behaviors could be added to this as well, see paragraph 120. The Prism may be associated to (1) a fixed location in space in the user's landscape, (2) a physical object within the user's landscape, (3) a virtual object displayed within the user's landscape, or ( 4) a fixed distance relative to a particular object (e.g., the user's body or body part, also hereinafter referred to a body-centric anchor), based on either a user's input or a default anchoring rule that may apply to the particular application or Prism, see for instance, paragraph 172. The body-centric anchor may be relative to the user's body parts (e.g., body fixed), or a head/view position (e.g., head fixed), see for instance, paragraph 172)..
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tate-Gans et al. (US PG Publication 2019/0197785).
Regarding claim 7, Tate-Gans teaches the process of claim 1 and further teaches wherein the first and second surfaces are parallel to each other, and wherein the sensed movement comprises movement of the user from outside the prism to inside the prism through the first surface (A bounded volume/3D window/Prism may be a rectangular, cubic, cylindrical, or any other shape volume of space that may be positioned and orientated in space, see for instance, paragraph 59. The Prisms may be anchored/attached/pinned to various objects within a user’s landscape, including snapping or anchoring to another Prism, see paragraph 73. The Prism may be associated to (1) a fixed location in space in the user's landscape, (2) a physical object within the user's landscape, (3) a virtual object displayed within the user's landscape, or ( 4) a fixed distance relative to a particular object (e.g., the user's body or body part, also hereinafter referred to a body-centric anchor), based on either a user's input or a default anchoring rule that may apply to the particular application or Prism, see for instance, paragraph 172. The body-centric anchor may be relative to the user's body parts (e.g., body fixed), or a head/view position (e.g., head fixed), see for instance, paragraph 172. Option to Billboard movement – certain objects make sense to billboard towards the user during a movement sequence to encourage legibility and less management, see for instance, paragraph 120. For example, certain content displayed on a planar surface may be positioned at a specific location and/or relative to an object, but their orientation is automatically computed so that the content displayed on the planar surface always faces the direction of the user viewing the content displayed on the planar surface…other optional body dynamics behaviors could be added to this as well, see paragraph 120. While not explicitly 
Regarding claim 15, Tate-Gans teaches the mixed reality system of claim 12 and further teaches wherein the sensed movement comprises movement of the user from outside the prism to inside the prism (A bounded volume/3D window/Prism may be a rectangular, cubic, cylindrical, or any other shape volume of space that may be positioned and orientated in space, see for instance, paragraph 59. The Prisms may be anchored/attached/pinned to various objects within a user’s landscape, including snapping or anchoring to another Prism, see paragraph 73. The Prism may be associated to (1) a fixed location in space in the user's landscape, (2) a physical object within the user's landscape, (3) a virtual object displayed within the user's landscape, or ( 4) a fixed distance relative to a particular object (e.g., the user's body or body part, also hereinafter referred to a body-centric anchor), based on either a user's input or a default anchoring rule that may apply to the particular application or Prism, see for instance, paragraph 172. The body-centric anchor may be relative to the user's body parts (e.g., body fixed), or a head/view position (e.g., head fixed), see for instance, paragraph 172. Option to Billboard movement – certain objects make sense to billboard towards the user during a movement sequence to encourage legibility and less management, see for instance, paragraph 120. For example, certain content displayed on a planar surface may be positioned at a specific location and/or relative to an object, but their orientation is automatically computed so that the content displayed on the planar surface always faces the direction of the user viewing the content displayed on the planar surface…other optional body dynamics behaviors could be added to this as well, see paragraph 120. While not explicitly recited in Tate-Gans, it would have been obvious to one of ordinary skill in the art at the effective 
Regarding claim 19, Tate-Gans teaches the mixed reality system of claim 12, and further teaches wherein the computing system runs a first application that renders the 3D content, and runs a second application that manages a display of the 3D content in the prism (Application(s) 140 are given instances of Prisms 113 to place content within and may render 2D/3D content within a Prism 113 using relative placement algorithms and arbitrary transforms, see paragraphs 59 and 61. The universe application may be a 3D windows manager that is analogous to a 2D windows manager …however, the universe application manages the creation, placement and display of virtual content in a 3D spatial environment, as well, as interactions between a plurality of virtual content displayed in a user’s landscape, see paragraph 58. One application may (e.g., application 140 from FIG. 1) manage the content creation and a separate application (e.g., universe application 130 from FIG. 1) may manage the content display, see for instance, paragraph 167. This separation of processing may allow multiple applications to create content to display within the user's landscape while the management of the display of the content is managed by a separate application to ensure the multiple virtual content displayed within the user's landscape is displayed accurately and realistically to the user, especially when the virtual content begins to interact with one another, see for instance, paragraph 167. While not explicitly stated, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention that the computing system could run a first application that renders the 3D content and a second application that manages a display of the 3D content in the prism).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tate-Gans et al. (US PG Publication 2019/0197785), as applied to claim 1 above, in further view of Johnston et al. (US PG Publication 2016/0283081).


wherein the content item is an annotation menu that provides user functionality for annotating the 3D content. 
In the same art of alternative reality and user manipulation, Johnston teaches that a menu of items can be determined for presentation in the first view, see paragraph 62. A menu can be an annotation menu for annotating different objects in the view, see for instance, paragraph 62. The user interface may enable the user to annotate – such as providing an overall annotation or annotations for the bookmark, see for instance, paragraph 77. As another example, the user can select different areas (of the bookmarked shot) and place separate annotations in those areas, see for instance, paragraph 77. 
It would have been obvious to one of ordinary skill in the art having the teachings of Tate-Gans and Yun in front of them before the effective filing date of the claimed invention to incorporate interactivity as taught by Johnston into Tate-Gans collaboration system, as allowing the user to select and insert annotations into the environment, such as described by Johnston was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Tate-Gans. 
The modification of Tate-Gans with Johnston would have allowed the content item to be an annotation menu that provides user functionality for annotating the 3D content. 
The motivation for combining Tate-Gans with Johnston would have been to improve the user experience, allow the user to make notes, and increase system and design flexibility.
Allowable Subject Matter
Claim(s) 8, 11, and 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached on Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J COBB/Primary Examiner, Art Unit 2613